OFFICE   OF   THE   ATTORNEY     GENERAL   OF   TEXAS
                             AUSTIN




Eonorable Ben S.'Dean
Dietrlct Attornsy
Breoketiri~.e, Texar

Dear sir:                     Opinion NO. O-1880
                              R4: Is the cootra'ct“aor the lsaae




                                       ntraot proposed to be
                                       unty, Toxa*, under
                                      unty la to loago a
                                       uilder for $4,450.00,
                                       hly lnstalllwnta
                                  t the oounty #hail
                                4 raid maohfnsry Upon
                       f the ~4ae4 for th, amount whloh
                       6 rentals plus 8:x per oent ror
                       6, although the oounty i6 not
                     xoroise the option.

          93 other wordn, this option oontraot doom
     obllgats the oountp to pay In monthly install-
    ment8 the sum or )4,480.00 regardloo& or whothor
     the option 18 exoroised ana gives the oounty the
     rlsht to take ths maohlnery at the end or the
    ~oontraot period. Under the contract the oounty
     obligate8 itsslr to pay the satire urohaao priO4
     of the maohlnery, but it is not cd P ed a purohass
     but a lease oontraot.
Hon. Ben 3. Dean, page 2



          "Th4 County Connnlasloner who is getting
     the sm4hinery mntlonod  in the oontraot advises
     me that the salesman representing ths nmohinery
     company Informed h-that   this was a method ol
     dealing without oomplylng with the law requidng
     such oontraot to be advertised and submitted to
     oompekltlte bids.



          hl%i414 16659, ?oBraOn*S Annotated Clvll Statutes;
reads as rollows:

          ~upplha        oi erSryklXid.ro6d   and bridge
     matorlal~ or any othu       matorlal, for the us4 of
     said aounty or any or its orfle4rs. d4putm4ats.
     or lMtltutioEs must be purohamd         cm aompstitiro
     bids, the ~ntraot to be awarded to the party
     who, in tb4 udgmont or the oomnisnlon4rl)-OOart,
     ha8 6t&aitfe i the lowest and Wt        bid. .Th4
     county awlltar 8&&l admrtlae         ror a period 0r
     tro weeb in at Mast on4 dally naspapc)r,           ubllshd
     and Oiroulatod     in the county, for mob 8upp P lets
     4d matstial aooordl.nSto sp4olfSoatiom.          glvl.nS
     in dotail+hat      la needed. &oh advertlsarontr
     shall state wWrs       the spc~lfloatlous Sarato be
     Wand, and shall glre the.tl.me and ,plaoo for re-
     c4l~lng suah bids. AU suoh ~petltlv~            bids
     shall bo kept on file by the uounty auditor as
     a partoi the raoamln or his offlad, and 8hal.l
     bt.aubJaut     to:-~,otlon    by w    on4 dodra      to
     so4 ,.thr.     Ooploa of all bida reoe4v.d rhall bo
     SurnIahe4 by t8s uounty auditor to      the   Mtr
     Iua&e md to the oolmieelonua awu.rf;~and dea
     the b&la koaolwd ua not satlsfs.otory to the
              e or 0oMty   eoml~8lons~~    the an6ltur
              sot sal4 bids and rs-abvortiS0 i'or mw
     bids,, In~oastts'of eaorgenay,~purohksss not in OX-
     0-6 of on4 hundred and rlfty dollars mny bo mado
     upon requlsitl6zi to be approved by the ovation-
     41% aourt, rdthout rdrrrtlsing ror oorpetltlr4 bl*.r

          -6er   oonatltutlonal lnotion,   the Leglal.clt~4 ha
dslsgatea to the oountle~ or this state, aat-     tbtoueh the
oo~nalssion4n.* oourt, the powor to 1~ out, OoMtmOt,      r+
pair an6 maintain pub110 roads.    Artlols 5, SootiOn 62, Arti-
014 11, motion   Z, or ths Comtltution,   utla1.e X351 amI 1559,
Vornon*s Dnotatod   Civil Statutss.   HOmwor,  a4 raid b 11
Tex. Jurls. at p.632:

          mm4 mWmrlty     or the oormlssion4rm* oourt
     aa the gov4rnln13 bady of the ooutf to a~+4
Eon. Hen J. Dean, PIA,+3



     aontrtlcto In ltn bohnlr Is strictly linltod
     to that conferred Oithar 4~pOOSly or by
     rnlr or neooasary lmplloatlon by Ihe Cowtl-
     tutlon end the laws of the atato." Cblur4s4
     County vi Stata, 92 9. W. 1011; Roper v. Bull,
     2a0 9. w. PBS ana Lasdter v. Lopez, El7 8. x'.
     373.
          We er4 uacbl.4 to rind any authority aepomrlr&
oomnlssion4rs* oourt to lea44 or rent road maohlnory  anA
equipment with the option to prohess.

            In our Oplnlon lo. O-1685 it ras at&cd             that;

          ?rho bid requlromnt  or Artlolo 1659,
     aupra, 1s lppll4abL4 to any purahum of mad
     maohlnory or qqulpmoat by a oourrty aomlsslon-
     ors* aourt and oaanot be avolA4A in 4ny man8erra

            nt::our Opinion Ho. O-1317 it w(u hold that:

          '#IO, thanfor4,  respotfdly    advlss that It fs
     tie opialon 01 this dsputmant    that Jiwt first
     pnestlou 8horad be smw4n4     In then   atlvo) lum4ly,
     thatths.mSss~aa4m*        44urt 04nmt T oaseor rant,
     wlththe   OptiWi fa potsh~s, mad nraahinSry, plot
     ups or tmob,    rard#ruu4s for the storage o?.equlp-
     ment. me. question 0r abtorti-81126ror bids, in
     saoh Amos, thorsup&   beeoam   ilmatariciL.*

          W4trrUl4lOsi~h4l~dth      Opi4SOr   th4 tWOibar0
m4ntiouoA oplnloa8 cmd OplElop Ho. 0-le59, Zor JouZ lnfokms-
tlon and eonv4alen40.

            ae   sedmlled   loam   Is   00   8x&   fhsx~a    84l4   OS   the
Bachlnory to the aouuty,      '~uofore, uudsr        the    fasts   'BtateA,
th4 court ic attemptlug to Ao inbireotlywhat it 18 mhlbltd
frm doing dlrootly; that 18, to r&4 a purohase *Itiiout ad-
vertlsl~ for bl6s as requlr4A by law.

          Lo ri4wor  tb4 roregoing you ar4 rosp4otfully ad-
vised that it is th4 opti$oa or this rmpartuont that the abov4
montloned oontruot 10 void.
Eon. BellJ. Dean, p&e 4